Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “when starting travel along the route the control circuit compares …, and causes the driving device to start the travel” in lines 10-12. A specific time in which travel is started cannot be determined. For examination the claim will mean “before 
As to claims 2-8, the claims are rejected at least for failing to resolve the deficiencies of their rejected base claim.
Claim 9 recites “when starting travel along the route, comparing …, and causing the driving device to start the travel” in lines 9-11. A specific time in which travel is started cannot be determined. For examination the claim will mean “before 
Claim 10 recites “when starting travel along the route, comparing …; and causing the driving device to start the travel” in lines 10-13. A specific time in which travel is started cannot be determined. For examination the claim will mean “before 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0069969 A1) in view of Sakai (US 2004/0017181 A1) and Lovett et al. (US 2013/0191321 A1).
As to claims 1, 9-10, as best can be understood, Wu teaches a vehicle (an electric vehicle is disclosed – [4]), performing travel along a route that is predetermined in a plurality of cycles (The planned route includes a designated route for the electric vehicle – [5]; The designated route may include two or more routes. For example, the designated route may include a first designated route for a period of time, maybe one or more times traversing this first designated route, and then a second designated route where the ; e.g. In one embodiment, the electric vehicle travels along the designated route two or more times before traveling from the final battery charging location to the final destination.  – [5]), and the vehicle comprising:	an electrical storage device (Electric vehicles include batteries that must be charged prior to operation – [3]);	a driving device, configured to move the vehicle using an electric energy stored in the electrical storage device (The battery may provide power to an electric motor that may directly or indirectly move the electric vehicle - [43]);	a communication circuit, configured to perform a wireless communication (An electronic display of an electric device – [4]; Also see Electric Device/Vehicle - 104 [Wingdings font/0xDF] [Wingdings font/0xE0] Computer Network -120, F.1; The computer network 120 may be a wireless network – [55]); and	a control circuit, configured to monitor a remaining energy of the electrical storage device (A charge status apparatus is included in an electric device/vehicle – [43]) and to control the driving device and the communication circuit, 	wherein when starting travel along the route, 		the control circuit compares the remaining energy of the electrical storage device against a threshold value, and causes the communication circuit to transmit an alert if the remaining energy does not exceed the threshold value (The method indicates a low charge condition and continues charging the battery if the battery charge status is low enough that the electric vehicle does not have enough energy to reach a next battery charging location and/or the final  – [81]).	However, “causes the driving device to start the travel if the remaining energy exceeds the threshold value” and “the threshold value is set based on an amount of energy consumed by at least one cycle of travel in the past” may not be explicitly disclosed.	In a related invention, Sakai teaches causes the driving device to start the travel if the remaining energy exceeds the threshold value (The control circuit checks the remaining power in the battery. If it determines that the remaining power is insufficient, it prohibits the operation of the travel mechanism and issues an alarm indicating an insufficient remaining power – [7]).	It would have been obvious to incorporate the teachings of Sakai into the system of Wu in order to start the travel if the remaining energy exceeds the threshold value indicate the electric vehicle has enough energy to reach a next battery charging location and/or the final destination. The motivation being to better ensure travel objectives are met.		However, neither of Wu or Sakai explicitly teaches “the threshold value is set based on an amount of energy consumed by at least one cycle of travel in the past”.	In a related invention, Lovett teaches the threshold value is set based on an amount of energy consumed by at least one cycle of travel in the past (Recorded power usage can be later used to predict needed power to reach a destination.  – [51])	It would have been obvious to incorporate the teachings of Lovett into the system of modified 
As to claim 2, as best can be understood, the combination teaches the vehicle of claim 1, wherein the threshold value is set to an amount of energy consumed by a preceding cycle of travel (Lovett: [51]), or a largest value from among amounts of energy consumed by cycles of travel in the past.
As to claim 3, as best can be understood, the combination teaches the vehicle of claim 1, whereinafter a first cycle of travel is completed, the control circuit sets a first difference value between the remaining energy at a start time of the travel and the remaining energy at a completion time of the first cycle of travel as the threshold value (Lovett: [51]), and when starting a second cycle of travel, if the remaining energy is not more than the threshold value, the control circuit causes the communication circuit to transmit the alert (Wu: [81]).

Claims 4, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Sakai, and Lovett as applied to claim 1 above, and further in view of McGrath et al. (US 2014/0217976 A1).
As to claim 4, as best can be understood, the combination teaches the vehicle of claim 3. 	However, “whereinafter the second cycle of travel is completed, if a second difference value between the remaining energy at a start time of the second cycle of travel and the remaining energy at a completion time of the second cycle of travel is greater than the threshold value, the threshold value is updated to the second difference value” may not be explicitly disclosed.	In a related invention, McGrath teaches whereinafter the second cycle of travel is completed, if a second difference value between the remaining energy at a start time of the second cycle of travel and the remaining energy at a completion time of the second cycle of travel is greater than the threshold value, the threshold value is updated to the second difference value (204, 206, F.5; [47], [48]).
As to claim 7, as best can be understood, the combination teaches the vehicle of claim 1.	However, “wherein the control circuit daily records a number of cycles of travel, and the threshold value to be referenced in a first cycle in a day is set to a total energy that was consumed by all of the cycles of travel performed on a previous day or on a day before the previous day, or to a value proportional to the number of cycles of travel performed on the previous day or on the day before the previous day” may not be explicitly disclosed.	In a related invention, McGrath teaches wherein the control circuit daily records a number of cycles of travel, and the threshold value to be referenced in a first cycle in a day is set to a total energy that was consumed by all of the cycles of travel performed on a previous day or on a day before the previous day, or to a value proportional to the number of cycles of travel performed on the previous day or on the day before the previous day ([47], [48]).	It would have been obvious to incorporate the teachings of into system of Wu as described. The motivation being to better determine expected energy use.
As to claim 8, as best can be understood, the combination teaches the vehicle of claim 1.	However, “wherein the vehicle performs the travel along the route according to an instruction from an external device ,the external device daily records a number of cycles of travel, and the threshold value to be referenced in a first cycle in a day is set to a total energy that was consumed by all of the cycles of travel performed on a previous day or on a day before the previous day, or to a value proportional to the number of cycles of travel performed on the previous day or on the day before the previous day” may not be explicitly disclosed.	In a related invention, McGrath teaches wherein the vehicle performs the travel along the route according to an instruction from an external device ,the external device daily records a number of cycles  that was consumed by all of the cycles of travel performed on a previous day or on a day before the previous day, or to a value proportional to the number of cycles of travel performed on the previous day or on the day before the previous day ([47], [48]).	It would have been obvious to incorporate the teachings of into system of Wu as described. The motivation being to better determine expected energy use.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Sakai, and Lovett as applied to claim 1 above, and further in view of Saga et al. (US 5,815,824 A).
As to claim 5, as best can be understood, the combination teaches the vehicle of claim 1.	Further, Wu teaches wherein during each cycle of travel, the control circuit calculates a progress rate a which is a rate of the traveled distance to a total distance to be traveled in the route, and when the remaining energy becomes equal to or less than a first value which is determined from the threshold value and the progress rate a, the control circuit causes the communication circuit to transmit the alert (see 718 [Wingdings font/0xE0] 720 [Wingdings font/0xE0] … [Wingdings font/0xE0] B, F.7B; B [Wingdings font/0xE0] 732 [Wingdings font/0xE0] ... C, F.7C; C [Wingdings font/0xE0] … 716, F.7A).	However, “a localization device, including an external sensor or an internal sensor, configured to estimate a position and an attitude of the vehicle based on a signal output from the external sensor or the internal sensor,” and “estimates a traveled distance from a start point based on the position which is estimated,”	In a related invention, Saga teaches limitations (According to this self-contained navigation, the position of the vehicle is estimated by measuring changes in the moved distance and moved direction of the vehicle and combining them together. As an alternative, it is also possible to use a speed or revolution number of a wheel for the calculation of a moved  – c.19, l.33-49).	It would have been obvious to incorporate the teachings of Saga into the system of Wu as described. The motivation being to better track vehicle travel.
As to claim 6, as best can be understood, the combination teaches the vehicle of claim 5, wherein when the remaining energy becomes equal to or less than the first value, the control circuit increases the threshold value by a second value which is determined from the progress rate a (Wu: see 718 [Wingdings font/0xE0] 720 [Wingdings font/0xE0] … [Wingdings font/0xE0] B, F.7B; B [Wingdings font/0xE0] 732 [Wingdings font/0xE0] ... C, F.7C; C [Wingdings font/0xE0] … 716, F.7A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        




	
/JONATHAN M DAGER/Primary Examiner, Art Unit 3663